DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 3 and 4 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 3 and 4, the reasons for allowance are based on applicant's persuasive amendment and remarks of September 28, 2021 with emphasis on: 
“Claim 3: 
the playback device comprising: 
a video player that plays the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range based on the first playback control information in a first case of playing the content as the standard-luminance range; and 
the video player that plays the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range based on the first playback control information and also plays the enhanced video stream to be composited on the video stream of the standard-luminance range based on the second playback control information in a second case of playing the content as the video stream with a more extended luminance range than the standard-luminance range.
Claim 4:

playing the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range based on the first playback control information in a first case of playing the content as the standard-luminance range; and 
playing the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range based on the first playback control information and also playing the enhanced video stream to be composited on the video stream of the standard- luminance range based on the second playback control information in a second case of playing the content as the video stream with a more extended luminance range than the standard-luminance range.”
The prior art of record, either singularly or in combination, fails to anticipate or render the above underlined limitations obvious.
Claim 5 depend on claim 3, claim 6 depend on claim 4, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484